Lumpkin, Justice.
This was an action by Myers & Company against the Athens Leather Manufacturing Company, in the city court of Athens. At the trial term the case was in default, and a judgment was duly rendered in the plaintiff’s favor. During the same term, a motion was made to set the judgment aside and reinstate, the case. It appears that the failure to make a defense at the right time was due to the gross negligence either of the defendant company or its counsel; and therefore, the court certainly did not err in refusing to reopen the case, even though the defendant’s showing for a reinstatement contained allegations which, if found true, would have constituted a good defense to the plaintiffs’ action. In any view of it, the question of setting aside the plaintiffs’ judgment was a matter resting in the sound discretion of the trial judge, and we certainly could not, in the face of the fact that the defendant lost a hearing solely because of its own negligence or that of its counsel, hold that the trial judge abused his discretion in denying the defendant another opportunity to set up its defense.

Judgment affirmed.